Citation Nr: 1739780	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-47 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for degenerative disc disease (DDD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in April 2014 and January 2017.  At those times, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

Importantly, the Board notes that the Veteran, in May 2017, perfected an appeal of the denial of service connection for tinnitus.  That claim has not been certified to the Board to date, however.  As such, it will not be addressed in this decision but, if maintained on appeal, will be subject to a forthcoming decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the most recent March 2017 VA examination report, the examiner noted that the Veteran was scheduled for a neck magnetic resonance imaging (MRI) later that month, in response to reports of the Veteran's increasing symptoms.  The Board notes that this MRI has not been added to the Veteran's claims folder.  On remand, the RO is ordered to attempt to obtain and associate with the claims file the March 30, 2017 MRI.
Additionally, in the March 2017 VA examination report, the examiner noted that the Veteran had radicular pain in his left upper extremity that produced mild intermittent pain, paresthesias, and numbness.  The Board notes that in addition to being service-connected for DDD of the cervical spine, the Veteran is also service-connected for degenerative joint disease (DJD) rotator cuff tear, left shoulder.  It is unclear from the March 2017 VA examination report if the Veteran's radiculopathy is already contemplated by his service-connected left shoulder disability, or if it is a separate compensable condition.  A new VA examination is necessary to determine the etiology of the Veteran's left upper extremity radiculopathy symptoms.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service-connected DDD of the cervical spine, to specifically include the March 30, 2017 MRI examination report.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. Schedule the Veteran for a VA spine examination to determine the nature and etiology of any currently diagnosed neurological disabilities, to include peripheral neuropathy and radiculopathy, related to the cervical spine.  The entire claims file, including relevant records and remands should be made available for review, and such review should be noted in the examination report.  All necessary studies and tests must be conducted, and all results should be associated with the claims file.  

The examiner is specifically requested to provide an opinion as to:

a. Whether any diagnosed radiculopathy of the left upper extremity is at least as likely as not (a 50 percent probability or greater) either directly related to active military service or is proximately due to or chronically aggravated by the Veteran's service-connected DDD of the cervical spine.

b. If the examiner determines that the Veteran's radiculopathy is etiologically related to active service or his DDD cervical spine, the examiner is requested to express an opinion as to whether the Veteran has complete paralysis or incomplete paralysis.  If the Veteran has incomplete paralysis, the examiner is requested to express an opinion as to the severity of the nerve involvement in terms of being "mild," "moderate," or "severe."

c. Please note if there exist any other chronic neurological disorders that are causally related to the cervical spine disorder.

3. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




